NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KURT A. MOROZKO,                                No. 20-35622

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00512-BLW

 v.
                                                MEMORANDUM*
SHOSHONE COUNTY, Idaho; CITY OF
OSBURN, Idaho,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Kurt A. Morozko appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A for failure to state a claim. Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Morozko’s federal claims because

Morozko failed to allege facts sufficient to show that he suffered a constitutional

violation as a result of an official policy or custom. See Castro v. County of Los

Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing

requirements to establish municipal liability under Monell v. Department of Social

Services, 436 U.S. 658 (1978)).

       The district court properly dismissed Morozko’s claims for violation of

Idaho’s criminal statutes because criminal statutes generally do not give rise to a

private right of action. See Cent. Bank of Denver, N.A. v. First Interstate Bank of

Denver, N.A., 511 U.S. 164, 190 (1994).

      The district court did not abuse its discretion by enforcing the 20-page limit

for pro se prisoner complaints in civil rights cases, set forth in Idaho General Order

No. 342. See Leong v. Potter, 347 F.3d 1117, 1125 (9th Cir. 2003) (reviewing for

abuse of discretion a district court’s decision to enforce its procedural rules).

      We reject as meritless Morozko’s contention that the screening requirements

of the Prison Litigation Reform Act are unconstitutional.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                           2                                        20-35622
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Morozko’s motion for an order to show cause is denied.

      AFFIRMED.




                                        3                               20-35622